 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Lopez,                                      No. CV-17-01212-PHX-JJT (MHB)
10                   Petitioner,                        ORDER
11   v.
12   Charles L. Ryan, et al.,
13                   Respondents.
14
15          At issue is the Report and Recommendation (“R&R”)(Doc. 13) submitted by United
16   States Magistrate Judge Michelle H. Burns, recommending that the Court dis miss the
17   Petition. Petitioner filed two sets of Objections (Docs. 14, 15), which the Court has
18   considered.
19          Judge Burns’s R&R succinctly but thoroughly analyzed the straightforward
20   threshold issue argued by Respondents in their Response. She correctly concluded that the
21   Petition must be dismissed as untimely. As Judge Burns accurately observed, Petitioner’s
22   conviction in the underlying state criminal matter became final for purposes of seeking
23   post-conviction relief 90 days after he was sentenced and judgment was entered on April
24   16, 2014. Thus he had until July 15, 2014 to file a PCR petition. He did not. At that point,
25   his time to file a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 in this
26   Court on July 16, 2014 and expired a year later in July 16, 2015. He did not file his Petition
27   in this Court until April 2017—nearly two years late. No tolling applies because Petitioner
28   filed no petitions with any court within the prescribed time limitations so none were or
 1   would be valid and operate to toll time. Finally, the Court agrees with Judge Burns that
 2   Petitioner has shown no excuse or cause for his delay in filing. As a result the Court must
 3   deny and dismiss as untimely the Petition.
 4          In his Objections, Petitioner does not meet any of the points of Judge Burns’s
 5   analysis regarding the operation of the deadlines imposed by AEDPA or by Arizona Rule
 6   of Criminal Procedure 32. Petitioner merely disagrees in conclusory fashion and attempts
 7   to move to the merits of his grounds. But the Court does not move to address the grounds
 8   until the procedural issues are met satisfactorily, which here does not occur.
 9          IT IS ORDERED adopting the R&R (Doc. 13) in this matter.
10          IT IS FURTHER ORDERED denying and dismissing with prejudice Petitioner’s
11   Petition for Writ of Habeas Corpus (Doc. 1).
12          IT IS FURTHER ORDERED denying a Certificate of Appealability and leave
13   to proceed in forma pauperis on appeal be DENIED because the Court finds dismissal of
14   the Petition is justified by a plain procedural bar and jurists of reason would not find the
15   procedural ruling debatable.
16          IT IS FURTHER ORDERED directing the Clerk of Court to enter judgment
17   accordingly and terminate this matter.
18          Dated this 19th day of December, 2018.
19
20
21                                     Honorable John J. Tuchi
                                       United States District Judge
22
23
24
25
26
27
28


                                                  -2-
